             Case 4:21-cv-00040-DC-DF Document 1 Filed 06/11/21 Page 1 of 5



KTI.13446


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     PECOS DIVISION

ALEXANDER GARCIA BLANCO,                            §
ALEYDA HERNANDEZ AVILA, AND                         §
ABEL GARCIA MEDINA                                  §
                                                    §
      Plaintiffs,                                   §
                                                    §               4:21-CV-00040
vs.                                                 §                        CIVIL ACTION NO.
                                                    §                            JURY DEMAND
KNIGHT TRANSPORTATION, INC.,                        §
KNIGHT REFRIGERATED, LLC,                           §
ARTURO ANAYA AYALA, NORCO                           §
CORPORATION AND SOUBANH                             §
DOUANGDARA.                                         §
                                                    §
      Defendants.                                   §


          DEFENDANT KNIGHT REFRIGERATED, LLC’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

           COMES NOW Defendant KNIGHT REFRIGERATED, LLC, in the above entitled and

numbered cause, and files this Notice of Removal of the above-captioned case. Removal is based

on 28 USC § 1332 (diversity jurisdiction) and is authorized by 28 USC §§ 1441 and 1446.

                                          I. BACKGROUND

           1. On or about May 18, 2021, Plaintiffs Alexander Garcia Blanco, Aleyda Hernandez

              Avila, and Abel Garcia Medina (hereinafter collectively referred to as “Plaintiffs”) sued

              Defendants Knight Transportation, Inc., Knight Refrigerated, LLC, Arturo Anaya

              Ayala, Norco Corporation, and Soubanh Douangdara (hereinafter collectively referred

              to as “Defendants”), in the 143rd Judicial District Court, Ward County, Texas, Cause

              No. 21-05-25759-CVW, alleging claims of recovery in regards to Alexander Garcia’s

DEFENDANT KNIGHT REFRIGERATED, LLC’S NOTICE OF REMOVAL – Page 1
        Case 4:21-cv-00040-DC-DF Document 1 Filed 06/11/21 Page 2 of 5




         death allegedly as the result of a multi vehicle collision that occurred on February 14,

         2021 in Ward County, Texas. Plaintiffs sue Defendants to recover damages under

         Chapter 71.001 et. seq. of the Texas Civil Practices & Remedies Code, commonly

         referred to as the “Wrongful Death Statute.”

       2. Plaintiff Alexander Garcia Blanco is a resident citizen of Cuba, currently residing at

          Calle 32 Entre Calle 36 y Calle 35, Edificio #22 Apto. 2, Reparto Camilo Cienfuegos

          in Las Tunas, Las Tunas, Cuba.

       3. Plaintiff Aleyda Hernandez Avila is a resident citizen of Cuba, currently residing at

          Aguada Linea Calle 1 #55 in Vazquez, Las Tunas, Cuba.

       4. Plaintiff Abel Garcia Medina is a resident citizen of Cuba, currently residing at Aguada

          Linea Calle 1 #55 in Vazquez, Las Tunas, Cuba.

       5. Defendant Knight Transportation, Inc. is organized in the State of Arizona, with its

          corporate office and principal place of business at 20002 N. 19th Avenue, Phoenix,

          Arizona 85027.

       6. Defendant Knight Refrigerated LLC is organized in the State of Arizona, with its

          corporate office and principal place of business at 20002 N. 19th Avenue, Phoenix,

          Arizona 85027.

       7. Defendant Arturo Anaya Ayala is a resident of Los Angeles County, California and he

          currently resides at 8528 Rose Street, in Bellflower, California 90706.

       8. Defendant Norco Corporation is organized in the State of Texas, with its corporate

          office and principal place of business at 1085 Jarvis Road, in Saginaw, Texas 76179.

       9. Defendant Soubanh Douangdara is a resident of Tarrant County, Texas and he currently

         resides at 2755 Bluemound Road W., in Fort Worth, Texas 76179.


DEFENDANT KNIGHT REFRIGERATED, LLC’S NOTICE OF REMOVAL – Page 2
        Case 4:21-cv-00040-DC-DF Document 1 Filed 06/11/21 Page 3 of 5




      10. Plaintiff’s Original Petition, filed contemporaneously herewith, states that the amount

           of the damages sought by Plaintiffs is more than $1,000,000.

                                  II. BASIS FOR REMOVAL

      11. Removal is proper under 28 U.S.C. § 1332(a) because Plaintiffs’ suit is a civil action

           in which this Court has original jurisdiction over the parties, based upon diversity

           jurisdiction under 28 U.S.C. § 1332. This action is removable to this Court pursuant

           to the provisions of 28 U.S.C. § 1441(b) because Plaintiffs are residents and citizens

           of Cuba, Defendants Knight Transportation Inc. and Knight Refrigerated LLC are

           corporations, with their principal places of business in the State of Arizona. Norco

           Corporation is a corporation, with its principal place of business in the State of Texas.

           Defendant Soubanh Douangdara is a Texas resident. Defendant Arturo Anaya Ayala

           is a Texas resident. Additionally, the amount in controversy exceeds $75,000.

      A.      Complete Diversity Exists.

      12. As this Court is aware, for diversity purposes, a person is considered a citizen of the

           state where that person is domiciled. In the present case, Plaintiffs are domiciled in Las

           Tunas, Cuba. Defendants Knight Transportation, Inc. and Knight Refrigerated LLC are

           not domiciled in the State of Texas, but rather were formed in Arizona, with their

           principal places of business located at 20002 N. 19th Avenue, Phoenix, Arizona 85027.

           Defendant Norco Corporation is domiciled in the State of Texas with its corporate

           headquarters located at 1085 Jarvis Road, in Saginaw, Texas 76179. Defendant Arturo

           Anaya Ayala is domiciled in Bellflower, California. Defendant Soubanh Douangdara

           is domiciled in Fort Worth, Texas. Because the Plaintiffs and the Defendants do not

           share in citizenship in any state, removal is proper on diversity grounds.


DEFENDANT KNIGHT REFRIGERATED, LLC’S NOTICE OF REMOVAL – Page 3
         Case 4:21-cv-00040-DC-DF Document 1 Filed 06/11/21 Page 4 of 5




        13. All Defendants are now, and were at the time the removed action was commenced,

            diverse in citizenship from the Plaintiffs. 28 U.S.C. § 1332.

       B.      The Amount in Controversy Exceeds $75,000.

       14. As previously stated, Plaintiffs filed their Original Petition on May 18, 2021. Plaintiffs

            identified the amount in controversy to be over $1,000,000.

       15. Accordingly, Plaintiffs seek damages beyond the threshold amount of $75,000,

            establishing an amount in controversy over $1,000,000.

        16. Accordingly, because this notice of removal has been filed within the time available

            after Plaintiffs provided their Original Petition, providing their claim for relief, this

            removal is proper and timely under 28 U.S.C. § 1446(b)(3).

        17. The United States District Court for the Western District of Texas, Pecos Division,

            embraces Ward County, Texas, the place where the state court action was filed and is

            pending.

        18. The live pleadings before the state court are Plaintiffs’ Original Petition and Defendant

            Knight Transportation, Inc.’s Original Answer. No other motions are pending before

            the state court.

        19. All pleadings, process, orders served upon Defendants in the state court action are

            attached to this Notice as required by 28 U.S.C. § 1446(a).

        20. Defendant Knight Transportation, Inc. hereby demands a trial by jury in accordance

            with the provisions of FED. R. CIV. P. 38.

       WHEREFORE, PREMISES CONSIDERED, Defendant Knight Refrigerated, LLC, as

a party diverse with the Plaintiffs requests that this action be immediately and entirely removed

upon filing of this Notice of Removal to the United States District Court for the Western District


DEFENDANT KNIGHT REFRIGERATED, LLC’S NOTICE OF REMOVAL – Page 4
         Case 4:21-cv-00040-DC-DF Document 1 Filed 06/11/21 Page 5 of 5




of Texas, Pecos Division, and for such other and further relief to which it may show itself to be

justly entitled in equity or law.

                                       Respectfully submitted,

                                       FEE, SMITH, SHARP & VITULLO, L.L.P.

                                       /s/ Dennis L. Daniels
                                       ________________________________________
                                       MICHAEL P. SHARP
                                       State Bar No. 00788857
                                       msharp@feesmith.com
                                       DENNIS L. DANIELS
                                       State Bar No. 24107402
                                       ddaniels@feesmith.com
                                       EFRAIN FORTE, III
                                       State Bar No. 24105872
                                       eforte@feesmith.com
                                       Three Galleria Tower
                                       13155 Noel Road, Suite 1000
                                       Dallas, Texas 75240
                                       972-934-9100
                                       972-934-9200 [Fax]

                                       ATTORNEYS FOR DEFENDANT
                                       KNIGHT REFRIGERATED, LLC

                                CERTIFICATE OF SERVICE

       THIS WILL CERTIFY that on 11th day of June, 2021, I electronically submitted the foregoing
document with the clerk of court of the U.S. District Court, Western District of Texas, Pecos
Division, using the electronic case files system of the court. I hereby certify that I have served all
counsel of record electronically or by another manner authorized by Federal Rule of Civil
Procedure 5(b)(2).

                                               /s/ Dennis L. Daniels

                                               DENNIS L. DANIELS




DEFENDANT KNIGHT REFRIGERATED, LLC’S NOTICE OF REMOVAL – Page 5
